PUBLISH

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT

                           _______________

                             No. 96-8299
                           _______________

                D. C. Docket No. 1:94-CV-1539-JEC


JACQUELINE PARAMORE,

                                                  Plaintiff-Appellant,


                                versus


DELTA AIR LINES, INC.,

                                                            Defendant,

DELTA FAMILY-CARE DISABILITY AND SURVIVORSHIP PLAN,.

                 ______________________________

          Appeal from the United States District Court
              for the Northern District of Georgia
                 ______________________________

                          (December 2, 1997)

Before BIRCH, Circuit Judge, HILL and FARRIS*, Senior Circuit
Judges.




     *
      Honorable Jerome Farris, Senior U. S. Circuit Judge for the
Ninth Circuit, sitting by designation.
BIRCH, Circuit Judge:

     Jacqueline Paramore, a former flight attendant for Delta Air

Lines, Inc. (“Delta”), filed this action under the Employee Retirement

Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1132(1)(b) and

(e), in which she sought an award of long-term disability benefits

pursuant to the Delta Family Care Disability and Survivorship Plan

(“the Plan”).     Paramore contended that the Administrative

Committee, acting in its capacity as administrator and fiduciary,

violated the terms of the Plan and the governing federal law

embodied in ERISA by denying the requested benefits. The district

court determined that the Administrative Committee’s decision to

deny long-term disability benefits was neither arbitrary nor capricious

and granted summary judgment in favor of Delta. For the reasons

that follow, we conclude that the “arbitrary and capricious” standard

of review is the appropriate standard by which to evaluate a plan

administrator’s factual findings in cases involving the denial of

benefits under ERISA. We further conclude that the district court

                                  2
properly applied this standard of review to the facts of this case in

upholding the Administrative Committee’s decision. We therefore

affirm.



                        I. BACKGROUND

     For the limited purpose of resolving the issues presented in this

appeal, the following facts are found to be undisputed: Jacqueline

Paramore worked for approximately eleven years as a flight

attendant for Delta. In 1991, while performing her job during the

course of a flight, Paramore was involved in an incident that resulted

in injury to her neck and shoulder.       After an initial period of

recuperation at home, Paramore returned to work sporadically for

approximately one year.      Paramore subsequently sought and

received short-term disability benefits pursuant to the Plan; these

benefits were awarded based on certifications from two treating

physicians, Dr. Kenneth Lazarus and Dr. Patricia Tewes, who

affirmed that Paramore had experienced a cervical strain. Paramore

                                  3
next requested long-term disability benefits and sought certification

for such benefits from Dr. Tewes. Dr. Tewes, however, indicated

that Paramore could perform some light clerical work. Based on Dr.

Tewes’ observations, the request for long-term disability benefits

was denied.

     In accordance with the Plan’s procedural framework, Paramore

appealed this decision to the Administrative Subcommittee (“the

Subcommittee”).          Paramore       specifically    requested   the

Subcommittee to afford greater weight to the opinion of Dr. Lazarus,

her treating physician, rather than Dr. Tewes, to whom she had been

referred.   At the Subcommittee’s request, Paramore also was

examined by Dr. Nicol, who withheld his opinion concerning

Paramore’s long-term prognosis pending further tests; Dr. Nicol did

note his initial impressions of Paramore’s condition as follows:

            Difficult to know exactly what’s going on with
            this lady. She has symptoms of cervical strain
            and sprain, but no focal organic neurological
            deficits and, in fact, she has some “deficits” that
            would lead me to believe that there is a very

                                    4
          large functional component to her disorder at
          the present time.

Exh. 11 at 3. Dr. Lazarus forwarded to the Subcommittee a letter

stating his belief that Paramore would be “unable to work in any

capacity on even a part-time basis” and that her condition likely

would “continue indefinitely despite maximum treatment.” Exh. 12.

Paramore also received a psychological examination by Dr. Wright,

who rendered the following findings:

          Psychological testing results with this patient
          suggest considerable stress, but very little
          subjective psychological discomfort. Most of
          her stress and psychological pressures are
          being diverted into somatic symptoms, and she
          is quite preoccupied with her somatic
          processes while attempting to deny and
          repress any subjective psychological
          discomfort. I could not rule out the possibility of
          a conversion disorder. She has developed
          most of the classic signs of “chronic pain
          syndrome.”       Test indications regarding
          cognitive and intellectual abilities show the
          patient to be functioning within the bright-
          normal range with no problems. There were
          indications of organic brain dysfunction on
          testing.


                                  5
Exh. 17. Pursuant to these observations, Dr. Wright recommended

that Paramore would benefit from psychotherapy in addition to any

other treatment she was receiving for chronic pain.              Dr. Nicol

subsequently wrote to the Subcommittee after reviewing both Dr.

Wright’s report and the results of the tests he previously had

ordered.   With respect to psychological aspects of Paramore’s

condition, Dr. Nicol stated: “I don’t think that Ms. Paramore is

suffering from any major physical disability, but psychosomatic

aspects of her illness have supervened and are causing the majority

of her problems at the present time.” Exh. 20. In a separate letter,

Dr. Nicol stated, in pertinent part:

                 At the present time it would be my
           professional opinion that she is disabled, but I
           can’t say as a result of demonstrable injury,
           because there was no demonstrable injury, at
           least from a purely physical standpoint. I think
           there probably is demonstrable injury from a
           psychological standpoint.

                 I hope that this answers your questions
           satisfactorily. I hope that you will be able to get
           Ms. Paramore some ongoing psychological

                                   6
          help so that she will [be] able to get back to
          work full time in the not too distant future as a
          flight attendant once these other issues have
          been addressed.

Exh. 21. Dr. Nicol further observed that although Paramore, in his

view, was not capable of performing her customary job on a full time

basis without limitations, she nonetheless was physically capable of

performing sedentary work. See id.

     On the same date on which Dr. Nicol filed his report with the

Subcommittee, Dr. Tewes notified the Subcommittee that Paramore

was no longer under her care and that Dr. Lazarus should make any

further decisions regarding her capacity to work.       Dr. Lazarus

subsequently wrote a letter to a Subcommittee representative

concerning Paramore’s case and stated:

          With regard to Ms. Paramore’s disability status,
          I believe that it would be appropriate for Ms.
          Paramore to return to some sort of sedentary
          work activity. I think this would be helpful to
          her, both with regard to her self-esteem and
          her recovery from her injury. . . . [I]n an
          appropriately supportive environment, I believe


                                 7
           that Mrs. Paramore could and should return to
           some form of sedentary work.

Exh. 27.

     After reviewing the doctors’ submissions, the Subcommittee

affirmed the denial of benefits and determined that Paramore’s

entitlement to disability benefits terminated as of November 14,

1992.   Paramore appealed this decision to the Administrative

Committee.      Shortly thereafter, Dr. Lazarus wrote to the

Administrative Committee a letter stating, in relevant part:

           I have been the treating physician for Mrs.
           Paramore and have been primarily responsible
           for her care. Decisions on her benefit status
           were apparently made with reference to forms
           filled out from other treating physicians, despite
           the fact that I have been the primary treating
           physician in this case. I am not certain on what
           basis the other physicians made their
           determination. It is my opinion that Mrs.
           Paramore was unable to return to any sort of
           gainful employment, even on a part-time basis
           prior to February 22, 1993. From that time
           forward, however, I do believe she has been
           capable of part-time sedentary work.




                                   8
Exh. 33. The Administrative Committee determined, “[b]ased on

information obtained from Dr. Tewes and from independent

examinations performed by Dr. Nicol and Dr. Wright, Ms. Paramore

could perform some type of work; . . .” Exh. 46 at 3. Consistent with

this determination, the Administrative Committee decided that

Paramore’s disability benefits were correctly denied as of November

14, 1992.



                         II. DISCUSSION

     The district court’s grant of summary judgment is subject to

plenary review. See Canadyne-Georgia Corp. v. Continental Ins.

Co., 999 F.2d 1547, 1554 (11th Cir. 1993). We therefore apply the

same legal standards as those controlling the district court. Id. The

standard that properly should have governed the district court’s

evaluation of the Administrative Committee’s findings, however, is

disputed by the parties. Paramore contends that, although the

Administrative Committee’s interpretation of the Plan’s terms are

                                 9
subject to an arbitrary and capricious standard of review, the court

should have reviewed the Administrative Committee’s factual

determinations de novo. Delta responds that the court appropriately

examined the propriety of the Administrative Committee’s factual

and interpretive conclusions solely to ascertain whether the denial

of benefits in this instance constituted either an abuse of discretion

or an arbitrary and capricious resolution of Paramore’s claim.

     ERISA does not provide a standard to review decisions of a

plan administrator. In Firestone Tire and Rubber Co. v. Bruch, 489

U.S. 101, 109 S. Ct. 948, 103 L. Ed. 2d 80 (1989), the Supreme

Court looked to the principles underlying trust law as largely defining

the role and responsibilities of a plan fiduciary or administrator;1

more specifically, the Court reasoned that, “where discretion is



     1
      Our discussion of the standard of review refers primarily to
the proper level of deference afforded a plan administrator; our
conclusions in this regard obtain with equal force, however, to
plan fiduciaries.    We previously have noted that the Supreme
Court’s treatment in Firestone of the possible standards of review
that might apply to determinations rendered under ERISA-governed
plans “applies equally to the decisions of fiduciaries and the plan
administrator.” Brown v. Blue Cross & Blue Shield of Ala. , 898
F.2d 1556, 1560 (11th Cir. 1990).

                                  10
conferred upon the trustee with respect to the exercise of a power,

its exercise is not subject to control by the court except to prevent an

abuse by the trustee of his discretion.” Id. at 111, 109 S. Ct. at 954

(internal citation and quotation marks omitted). Applying these

principles, the Court established a range of standards that pertain to

benefits determinations under ERISA:

           a denial of benefits challenged under §
           1132(a)(1)(B) is to be reviewed under a de
           novo standard unless the benefit plan gives the
           administrator or fiduciary discretionary authority
           to determine eligibility for benefits or to
           construe the terms of the plan. . . . Of course,
           if a benefit plan gives discretion to an
           administrator or fiduciary who is operating
           under a conflict of interest, that conflict must be
           weighed as a facto[r] in determining whether
           there is an abuse of discretion.

Firestone, 489 U.S. at 115, 109 S. Ct. at 956-57 (citations and

quotation marks omitted).

     Consistent with the Court’s directive in Firestone, we have

adopted three standards of review for plan interpretations: (1) de

novo, applicable where the plan administrator is not afforded

                                   11
discretion, (2) arbitrary and capricious when the plan grants the

administrator discretion, and (3) heightened arbitrary and capricious

where there is a conflict of interest. Buckley v. Metropolitan Life,

115 F.3d 936, 939 (11th Cir.), rehearing denied, ___ F.3d ___ (11th

Cir. 1997) (citing Maracek v. BellSouth Services, Inc., 49 F.3d 702,

705 (11th Cir. 1995).

     Paramore and Delta agree that the plan at issue in this case

affords the Administrative Committee discretion to construe the

Plan’s terms.   For instance, the Plan expressly mandates that

eligibility for disability benefits “shall be determined by the

Administrative Committee or its designees,” R1-1, Exh. A at 23, and

confers on the Administrative Committee the power

          [t]o interpret the Plan, and decide all questions
          of eligibility of any Eligible Family Member to
          participate in the Plan or to receive benefits
          under it, its interpretation thereof in good faith
          to be final and conclusive; [t]o determine the
          amount, manner, and time of payment of
          benefits which shall be payable to any
          Employee or Dependent, . . . [and] to decide all
          questions concerning the Plan; . . .

                                 12
Id. at 48-49.

     Neither party contends that the Administrative Committee’s

interpretation of the plan’s terms is at issue here; rather, the parties

ask us to decide what constitutes the proper standard of review with

respect to the Administrative Committee’s factual determinations as

incorporated in its ultimate conclusion that Paramore was not

entitled to long-term disability benefits.

     Our court has not yet conclusively stated the standard

applicable to an ERISA plan administrator’s factual findings.

Significantly, we consistently have applied the arbitrary and

capricious standard to eligibility determinations – without necessarily

distinguishing the factual from the legal, interpretive bases of those

decisions – in all instances in which a plan vested the administrator

or fiduciary with discretion to interpret the plan’s terms or to resolve

questions of eligibility. See, e.g., Hunt v. Hawthorne Assoc., Inc.,

119 F.3d 888, 912 (11th Cir. 1997) (“The arbitrary and capricious

standard is the appropriate standard of review in this case

                                   13
because the Plan contains express language conferring

discretionary authority upon the administrator to construe its

terms.”); Shannon v. Jack Eckerd Corp., 113 F.3d 208, 210 (11th

Cir. 1997) (“Denial of benefits under an ERISA plan that gives the

plan administrator discretionary authority to determine eligibility

for benefits or to construe the terms of the plan is reviewed by the

district court for abuse of that discretion.”); Jett v. Blue Cross and

Blue Shield of Alabama, 890 F.2d 1137, 1139 (11th Cir. 1989) (“The

plan in this case does give the administrator of the plan discretionary

authority to determine eligibility for benefits and to construe the

plan’s terms. . . . Accordingly, the arbitrary and capricious standard

of review applies here.”) (internal citations, markings, and quotation

marks omitted).2 Indeed, in only one case have we differentiated

     2
      It is worth noting that our decisions involving the review of
administrative decisions under ERISA-governed plans do not
distinguish between the terms “arbitrary and capricious” and “abuse
of discretion.” See Jett, 890 F.2d at 1139 (“When conducting a
review of an ERISA benefits denial under an arbitrary and
capricious standard (sometimes used interchangeably with an abuse
of discretion standard), the function of the court is to determine
whether there was a reasonable basis for the decision. . . .”).
Although we hereinafter refer to the proper standard of review
regarding the Administrative Committee’s factual findings by the
term “arbitrary and capricious,” we recognize that, for purposes of

                                  14
explicitly between an administrator’s plan interpretations and fact-

based findings; our resolution of that case, however, rendered a

decision regarding the standard of review with respect to factual

determinations to be unnecessary. See Maracek, 49 F.3d at 707

(“We decline to decide which standard of review should be applied

for factual findings by a plan administrator as BellSouth’s decision

does not survive the most deferential standard of review.”).

     Other circuits that have addressed the question of the level of

deference to which factual findings of an ERISA plan administrator

are due uniformly have held that, where the plan confers

discretionary authority to determine eligibility and to construe the

plan’s terms, the arbitrary and capricious standard of review applies.

See, e.g., Rowan v. Unum Life Ins. Co. of America, 119 F.3d 433,

436 (6th Cir. 1997) (“The de novo standard of review applies only

when the plan does not explicitly vest fact-finding discretion in the



evaluating a plan determination, there is no substantive
distinction between the terms “arbitrary and capricious” and “abuse
of discretion.”

                                 15
plan administrator.”); Mitchell v. Eastman Kodak Co., 113 F.3d 433,

438-39 (3rd Cir. 1997) (where broad discretion afforded plan

administrator was undisputed, court applied Supreme Court’s

analysis in Firestone and held that “the appropriate standard of

review . . . depends on whether the terms of this Plan grant the

Administrator discretion to act as a finder of facts. . . . [W]e conclude

that the Plan Administrator’s decision to deny . . . [long-term

disability] benefits should be reviewed under an arbitrary and

capricious standard.”) (citations and quotation marks omitted).3 Cf.

Pierre v. Connecticut Gen. Life Ins. Co., 932 F.2d 1552, 1562 (5th


     3
      Interestingly, the Sixth Circuit has voted to rehear en banc
a case involving the denial of benefits under an ERISA plan. In
its order granting en banc rehearing, the court expressly noted
that it would consider and resolve the following issue:

           Whether the decision of the U.S. Supreme Court
           in Firestone . . . , setting the standards for
           the review of an administrator’s discretion in
           making ERISA plan decisions, encompasses
           decisions both of fact and of law, or whether
           the Supreme Court’s decision should be limited
           only to setting standards with regard to an
           administrator’s      decisions    of     legal
           interpretation, while allowing unfettered
           discretion in all cases with respect to
           factual decisions.

Perez v. Aetna Life Ins. Co., 106 F.3d 146 (6th Cir. 1997) (en
banc).

                                   16
Cir. 1991) (holding that, regardless of discretionary authority of plan

administrator to interpret terms of plan, “for factual determinations

under ERISA plans, the abuse of discretion standard of review is the

appropriate standard; that is, federal courts owe due deference to an

administrator’s factual conclusions that reflect a reasonable and

impartial judgment.”).

     As noted, an examination of our own decisional law reveals that

we consistently have upheld application of the abuse of discretion

standard of review to determinations involving both plan

interpretations and factual findings under ERISA. The consistency

of our decisions in this arena strongly suggests that our court has

interpreted the Supreme Court’s analytical framework in Firestone,

particularly in regard to the application of trust law principles to the

level of deference due an administrator or fiduciary, to mean that,

where an ERISA plan grants discretion to a plan administrator to

interpret the express terms of the plan or to determine eligibility for

benefits, we review both the administrator’s construction of the plan

                                  17
and concomitant factual findings with respect to each case under an

arbitrary and capricious standard of review. See Buckley, 115 F.3d

at 939 (“Given that the . . . Plan at issue here vests the

administrator with discretion, the district court properly employed

the   arbitrary   and   capricious     guidelines    in   judging   the

administrator’s factual conclusions.”). We are cognizant of the fact

that other circuits to have decided this issue similarly have found the

arbitrary and capricious standard to obtain when the plan

unambiguously affords discretionary authority on the administrator.

We further find persuasive the Third Circuit’s observation in Mitchell

that “‘application’ of the Plan, like judicial ‘application’ of the law,

must encompass the resolution of factual disputes as well as the

interpretation of the governing provisions of the Plan.” Mitchell, 113

F.3d at 439.

      Thus, where the plan affords the administrator discretion, the

administrator’s fact-based determinations will not be disturbed if

reasonable based on the information known to the administrator at

                                  18
the time the decision was rendered. See Hunt, 119 F.3d at 912

(“Under the arbitrary and capricious standard of review, the court

seeks ‘to determine whether there was a reasonable basis for the

[administrator’s] decision, based upon the facts as known to the

administrator at the time the decision was made.’”) (quoting Jett, 890

F.2d at 1139).

     Applying this standard of review to the facts presented in this

case, we conclude that the Administrative Committee’s decision to

deny Paramore’s request for long-term disability benefits was

reasonable based on the facts known to the Administrative

Committee at all times relevant to this action. Under the Plan at

issue, an employee may qualify for long-term disability benefits if the

following conditions are met:

          The Employee shall be eligible for Long Term
          Disability provided he is disabled at that time as
          a result of demonstrable injury or disease
          (including mental or nervous disorders) which
          will continuously and totally prevent him from
          engaging in any occupation whatsoever for
          compensation or profit, including part-time

                                  19
          work, but not including work performed in
          connection with a rehabilitation program
          approved by the Administrative Committee. . .
          . The Employee shall be eligible for Long Term
          Disability benefits so long as he remains
          disabled in accordance with this subsection
          and Section 4.01.

R1-1, Exh. A at 21.

     As described earlier, the Administrative Committee initially

received conflicted information from Dr. Tewes, indicating that

Paramore was capable of sedentary work, and Dr. Lazarus, stating

that Paramore’s condition was likely to require long-term disability

due to her pain disorder. In an attempt to gather further information,

the Administrative Committee sought evaluations from several other

physicians, including a neurologist, Dr. Nicol, and a psychologist, Dr.

Wright. Although these doctors’ medical evaluations both contained

sporadic, internally inconsistent statements concerning both the

degree to which Paramore suffered from a physiological – rather

than stress-related – condition and the degree to which she was




                                  20
capable of returning to work on some basis,4 the Administrative

Committee’s function was to evaluate the various reports in tandem

and render a determination as to Paramore’s ability to engage “in

any occupation whatsoever for compensation or profit, including

part-time work.” See R1-1, Exh. A at 21. We cannot say that the

Administrative Committee’s appraisal of the available medical

information was unreasonable or inconsistent with the data with

which the Committee had been provided. Stated differently, we

conclude that there existed a reasonable basis to support the

Administrative Committee’s factual determination that, based on the

administrative record examined in its entirety, Paramore was not

entitled to long-term disability benefits.5    The Administrative

     4
      For instance, Dr. Nicol’s report stated both that “[a]t the
present time it would be my professional opinion that [Paramore] is
disabled” and that ”I hope you will be able to get Ms Paramore some
ongoing psychological help so that she will [be] able to get back
to work full time in the not too distant future . . . “. Exh. 21.
Dr. Wright similarly noted that “[p]sychological testing results
with this patient suggest considerable stress, but very little
subjective psychological discomfort,” while at the same time
observed, “I could not rule out the possibility of a conversion
disorder . . . . [and] there were indications of organic brain
dysfunction on testing.” Exh. 17.
     5
     We find unpersuasive Paramore’s assertion that the district
court should have given greater weight to the Social Security

                                21
Committee’s decision to deny benefits in this case thus was neither

arbitrary nor capricious.



                            III. CONCLUSION

     Paramore asks that we reverse the district court’s order

granting summary judgment in favor of Delta. Paramore contends

that the district court applied an incorrect standard of review in

evaluating the Administrative Committee’s factual determinations

and improperly found these determinations to be supported by the

record.   We conclude that (1) where an ERISA-governed plan

confers discretion on an administrator to interpret plan terms and

decide eligibility for benefits, we review the administrator’s fact-



Administration’s determination that Paramore was totally disabled.
Although a court may consider this information in reviewing a plan
administrator’s decision regarding eligibility for benefits under
an ERISA-governed plan, see Kirwan v. Marriott Corp., 10 F.3d 784,
790 n.32 (11th Cir. 1994), an award of benefits by the Social
Security Administration is not dispositive of the issue before us,
particularly given the measure of deference that we afford a plan
administrator’s decision.     Moreover, as noted by Delta, the
decision of the Social Security Administration to award benefits
was rendered after the Administrative Committee denied Paramore
benefits; that determination consequently was not available to the
Administrative Committee during the relevant time frame.

                                  22
based conclusions regarding eligibility to determine whether these

conclusions are arbitrary or capricious and (2) although the medical

reports submitted to the Administrative Committee in this case were

not a model of clarity, the Administrative Committee’s overall

evaluation of these reports was rational. Its factual determinations,

therefore, were neither arbitrary nor capricious. The district court’s

order granting summary judgment in favor of Delta is AFFIRMED.




                                 23